Rugg, J.
This is a suit in equity by which the plaintiff seeks to set aside the foreclosure of a mortgage on real estate, of which he owned the equity, on the ground that the foreclosure sale was not held as advertised. The case was referred to a master under an order in the usual form. lío exceptions were taken to the master’s report. The master found as a fact that the foreclosure sale was held as advertised and stated that this was the only issue tried before him. As the evidence is not reported, there is nothing upon which to base a criticism of this finding. It stands as final. A decree * has been entered dismissing the bill, from which the plaintiff appealed. The only matter open for argument is that the decree could not have been entered lawfully upon the facts found. It is too plain for discussion that the only action possible, upon a finding that the allegations upon which the plaintiff relied were not true, was to dismiss the bill.

Decree affirmed with costs.


 Made in the Superior Court by Richardson, J.